Citation Nr: 1517738	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  12-22 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder.

2.  Entitlement to service connection for anxiety disorder.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to an initial compensable rating for left ear hearing loss.

5.  Entitlement to an effective date earlier than September 13, 1996, for service connection for coronary artery disease.

6.  Entitlement to an initial rating in excess of 30 percent for coronary artery disease prior to June 12, 2003, and from May 24, 2005, to November 22, 2009.

7.  Entitlement to an effective date earlier than December 1, 2010, for a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Attorney


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to February 1970.

This case comes to the Board of Veterans' Appeals (Board) from June 2008, October 2009, and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, and an August 2011 rating decision by the RO in Togus, Maine.

The August 2011 rating decision granted service connection for coronary artery disease and assigned a 30 percent rating from September 13, 1996, a 60 percent rating from June 12, 2003, a 30 percent rating from May 24, 2005, and a 60 percent rating from November 23, 2009.  In a notice of disagreement received in January 2012, the Veteran's representative asserted that the 30 percent rating for heart disease should be increased to 60 percent from 1996 to 2003 and from 2005 to 2009.  In a February 2015 statement, the Veteran's representative stated that a 60 percent rating from September 13, 1996, would satisfy the Veteran's appeal.  Given the specific and consistent assertions made by the Veteran's representative, the Board observes that the Veteran has limited his appeal and is only seeking a higher rating for the periods during which the coronary artery disease has been rated at 30 percent. 

The August 2012 rating decision granted a total disability rating based on individual unemployability (TDIU) effective December 1, 2010.  The Veteran appealed for an earlier effective date.

On a substantive appeal received in March 2010, the Veteran requested a Board hearing via videoconference.  However, in December 2014 correspondence, he indicated that he no longer wanted a Board hearing.  Thus, his request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2014).


FINDINGS OF FACT

1.  On September 25, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through the authorized representative, requesting a withdrawal of the appeal of the claims for service connection for posttraumatic stress disorder, anxiety disorder, and right ear hearing loss, and an initial compensable rating for left ear hearing loss.

2.  On February 13, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through the authorized representative, requesting a withdrawal of the appeal of the claim for an effective date earlier than September 13, 1996, for service connection for coronary artery disease.

3.  Prior to June 12, 2003, the Veteran's coronary artery disease had not resulted in disability with more than light manual labor not feasible; more than one episode of acute congestive heart failure during any year; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

4.  From May 24, 2005, to November 22, 2009, the Veteran's coronary artery disease had not resulted in disability with more than light manual labor not feasible; more than one episode of acute congestive heart failure during any year; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

5.  VA received a claim for a TDIU on December 1, 2010.

6.  It is factually ascertainable that the Veteran met the criteria for a TDIU within the one-year period prior to December 1, 2010, specifically on August 7, 2010, the day after the date he last worked.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal of the claims for service connection for posttraumatic stress disorder, anxiety disorder, and right ear hearing loss, an initial compensable rating for left ear hearing loss, and an effective date earlier than September 13, 1996, for service connection for coronary artery disease by the authorized representative are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  Prior to June 12, 2003, the criteria for an initial rating in excess of 30 percent for coronary artery disease were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.104, Diagnostic Code 7005 (2014); 38 C.F.R. § 4.104, Diagnostic Code 7005 (1997).  

3.  From May 24, 2005, to November 22, 2009, the criteria for an initial rating in excess of 30 percent for coronary artery disease were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.104, Diagnostic Code 7005 (2014); 38 C.F.R. § 4.104, Diagnostic Code 7005 (1997).  

4.  The criteria for an effective date of August 7, 2010, but not earlier, for assignment of TDIU are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in a determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2014).  Withdrawal may be made by the Veteran or the authorized representative.  38 C.F.R. § 20.204 (2014).

On September 25, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through the authorized representative, requesting a withdrawal of the appeal of the claims for service connection for posttraumatic stress disorder, anxiety disorder, and right ear hearing loss, and an initial compensable rating for left ear hearing loss.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with respect to those claims.  Accordingly, the Board does not have jurisdiction to review the appeal as to those claims, and it must be dismissed.  

On February 13, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through the authorized representative, requesting a withdrawal of the appeal of the claim for an effective date earlier than September 13, 1996, for service connection for heart disease.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with respect to that claim.  Accordingly, the Board does not have jurisdiction to review the appeal as to that claim, and it must be dismissed.  

Duties to Notify and Assist

VA has a duty to notify and a duty to assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

The Veteran's claim for a higher initial rating arises from an appeal of the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.

In a claim for increase, including a TDIU, the duty to notify requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

In this case, neither the Veteran nor representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  A June 2011 letter notified the Veteran of the criteria for establishing an increased rating, including a TDIU, the evidence required in that regard, and his and VA's respective duties for obtaining evidence.  The letter also notified the Veteran of how VA determines disability ratings and effective dates.  Thus, the letter addressed all notice elements and predated the initial adjudication by the RO in August 2012.  

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment and examination.  The Veteran's statements in support of the claims are of record.  The Board has carefully reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  

Specific to the claim for a higher initial rating, service connection for coronary artery disease has been granted on a presumptive basis.  While VA received the Veteran's claim for service connection for heart disease on March 19, 2010, an earlier more favorable effective date has been assigned.  Thus, the Veteran was not provided a VA examination during the rating periods at issue.  However, as a current examination would not yield findings relevant to past rating periods, the Board finds that a remand to request an examination is not warranted.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Rating

The Veteran's coronary artery disease has been rated under Diagnostic Code 7005.  38 C.F.R. § 4.104 (2014).  While VA received the Veteran's claim for heart disease on March 19, 2010, an earlier more favorable effective date of September 13, 1996, has been assigned.  At issue are the 30 percent ratings assigned from September 13, 1996, to June 11, 2003, and from May 24, 2005, to November 22, 2009.

Effective January 12, 1998, VA revised the criteria for rating disorders of the cardiovascular system.  62 Fed. Reg. 65207 (1997).  

Prior to January 12, 1998, the rating criteria for Diagnostic Code 7005 were that a 100 percent rating was assigned during and for 6 months following acute illness from coronary occlusion or thrombosis, with circulatory shock, etc.  A 100 percent rating is also assigned after 6 months, with chronic residual findings of congestive heart failure or angina on moderate exertion or more than sedentary employment precluded.  A 60 percent rating was assigned following typical history of acute coronary occlusion or thrombosis as above, or with history of substantiated repeated anginal attacks, with more than light manual labor not feasible.  A 30 percent rating was assigned following typical coronary occlusion or thrombosis, or with history of substantiated anginal attack, with ordinary manual labor feasible.  38 C.F.R. § 4.104 (1997).  

Since January 12, 1998, the rating criteria for Diagnostic Code 7005 have provided that a 100 percent rating is assigned for coronary artery disease resulting in chronic congestive heart failure; or a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 60 percent rating is assigned for coronary artery disease resulting in more than one episode of acute congestive heart failure during the past year; a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 30 percent rating is assigned for coronary artery disease resulting in a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  38 C.F.R. § 4.104 (2014).  

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Diagnostic Code 7005, Note (2) (2014).  


Prior to June 12, 2003

To warrant a higher 60 percent rating under the former rating criteria prior to June 12, 2003, the Veteran's coronary artery disease must have precluded more than light manual labor.  However, the evidence of record indicates that he was able to engage in more than light manual labor.  

A December 1996 letter from one physician to another shows that the Veteran was exercising, albeit with periodic chest pain.  A December 1998 VA examination report shows that the Veteran had worked as an electrician for the past 32 years and had shortness of breath only after climbing two to three flights of stairs.  A March 2001 stress test showed good physical working capacity.  A May 2003 stress test showed above average physical working capacity.  The record also shows that the Veteran was able to work full time as an electrician throughout this time period.  

Considering the above evidence, the Board finds that the Veteran's coronary artery disease did not result in disability where more than light manual labor was not feasible.  Thus, a higher rating is not warranted under the former rating criteria.

To warrant a higher 60 percent rating under the revised rating criteria, effective from January 12, 1998, the Veteran's coronary artery disease must have resulted in more than one episode of acute congestive heart failure during any year; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  However, the evidence of record fails to support those rating criteria.  

December 1996 x-rays showed no evidence of congestive heart failure.  March 2001 and May 2003 stress tests each revealed a workload of 10 METS limited by fatigue but not angina.  A May 2003 echocardiogram revealed an ejection fraction of 60 percent.  

Considering the above, the Board finds that the Veteran's coronary artery disease did not result in more than one episode of acute congestive heart failure during any year; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Thus, a higher rating is not warranted under the revised rating criteria.

From May 24, 2005, to November 22, 2009

To warrant a higher 60 percent rating under the former rating criteria for this time period, the Veteran's coronary artery disease must have precluded more than light manual labor.  

A November 2005 stress test showed average physical working capacity.  A December 2005 catheterization report shows that the Veteran has been generally asymptomatic since 2000.  The record also shows that the Veteran was able to work full time as an electrician during this time.  While outside the time period, a March 2010 VA treatment record shows a history of a stent in 1994 with no problems since that time other than intermittent chest pain with exertion and shortness of breath after climbing three flights of stairs.  Similarly, an April 2010 VA examination report shows complaints of intermittent chest pain and shortness of breath with overexertion such as running, dyspnea after climbing 2.5 flights of stairs, and that the Veteran was walking 1.5 miles per day.

Considering the above, the Board finds that the Veteran's coronary artery disease did not result in disability where more than light manual labor was not feasible.  Thus, a higher rating is not warranted under the former rating criteria.

To warrant a higher 60 percent rating under the revised rating criteria, the Veteran's coronary artery disease must have resulted in more than one episode of acute congestive heart failure per year, a workload of not greater than 5 METs, or left ventricular dysfunction with an ejection fraction of 50 percent or less.  

May 2005 and June 2005 echocardiograms each revealed an ejection fraction of 56 percent.  A November 2005 stress test revealed a workload of 7 METS limited by fatigue but not angina.  A November 2005 echocardiogram revealed an ejection fraction of 57 percent.  A December 2005 echocardiogram revealed an ejection fraction of 55 percent.  A January 2007 echocardiogram revealed a calculated ejection fraction of 59 percent.  Another January 2007 echocardiogram revealed an ejection fraction of 53 percent.  A May 2008 echocardiogram revealed an ejection fraction of 52 percent.  

Considering the above, the Board finds that the Veteran's coronary artery disease did not result in more than one episode of acute congestive heart failure in during any year; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Thus, a higher rating is not warranted under the revised rating criteria.

The Board notes that a December 2005 report of catheterization with left ventriculography shows an ejection fraction in the range of 45 to 50 percent.  However, a November 2005 echocardiogram revealed an ejection fraction of 57 percent and a December 2005 echocardiogram, performed after the catheterization with left ventriculography, revealed an ejection fraction of 55 percent.  The Board finds the ejection fractions found on the echocardiograms to be more probative of the true ejection fraction at that time as they were performed within a month prior to and after the catheterization with left ventriculography and as the ejection fraction found on catheterization with left ventriculography was provided as a range and is less precise than the ejections fractions provided by the other reports.  Hayes v. Brown, 5 Vet. App. 60 (1993).

In conclusion, an initial rating in excess of 30 percent for coronary artery disease is not warranted prior to June 12, 2003, or from May 24, 2005, to November 22, 2009.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether the schedular evaluation is inadequate, thus requiring referral of the case to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2014).  An extra-schedular rating is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2014); Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular ratings are adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected coronary artery disease, but the medical evidence shows that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The evidence does not show marked interference with employment or frequent hospitalization during the period being rated.  Therefore, as the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not warranted.

Effective Date

Specific to claims for increased disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if a claim is received by VA within one year after that date.  Otherwise the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) (West 2014); 38 C.F.R. § 3.400(o)(2) (2014).  The Board observes that a claim for a TDIU is essentially a claim for increased disability compensation.

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, a duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  38 C.F.R. § 3.155 (2014).

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).

In this case, VA received a claim for a TDIU on December 1, 2010.  An August 2012 rating decision granted a TDIU effective the date of receipt of the claim.  

The record does not show, and the Veteran does not allege, that he filed a claim for a TDIU prior to December 1, 2010.  Rather, the Veteran asserts that he is entitled to an effective date of August 6, 2010, as that is the last date he worked.  

Service connection is in effect for coronary artery disease, rated at 60 percent, residuals of esophageal perforation, rated at 10 percent, tinnitus, rated at 10 percent, diabetes mellitus type II with erectile dysfunction, rated at 10 percent, non-Hodgkin's lymphoma of the stomach, rated at 0 percent, and left ear hearing loss, rated at 0 percent, for a combined evaluation of 70 percent, effective November 23, 2009.  Thus, the Veteran met the schedular criteria to be considered for TDIU prior to December 1, 2010.

The Veteran met the schedular criteria for a TDIU on November 23, 2009, when his coronary artery disease was increased to 60 percent.  However, the evidence of record shows that the Veteran continued working until August 6, 2010.  There is no evidence that his service-connected disabilities precluded him from securing or following a substantially gainful occupation to warrant a TDIU prior to August 7, 2010, the day after he stopped working.

An April 2010 VA examination report shows that the Veteran would be laid off in August 2010 when his job was to be eliminated, and the claim for a TDIU specified that he last worked on August 6, 2010.  

In a February 2015 statement, the Veteran's representative asserted that as the issue regarding the rating of the Veteran's coronary artery disease covered the period since September 13, 2006, the issue of entitlement to a TDIU has been also pending since that time.  However, as indicated above, the record does not show any intent on the part of the Veteran to apply for a TDIU prior to December 1, 2010, and the evidence of record did not otherwise raise the question of entitlement to a TDIU prior to that date.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In fact, the evidence shows that the Veteran was gainfully employed until August 6, 2010.  Therefore, the Board finds that the preponderance of the evidence is against the assignment of an effective date earlier than August 7, 2010.

The Board finds that there was no pending claim for a TDIU prior to December 1, 2010.  However, the Board finds that it was not factually ascertainable that the Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation within the one-year period prior to that date, specifically as of August 7, 2010.  While the Veteran ceased working as an electrician due to being laid off, he has not obtained any other positions, demonstrating that he is unable to secure substantially gainful employment.  It has been found that he is unable to secure or follow a substantially gainful occupation by reason of the service-connected disabilities.  Resolving reasonable doubt in the Veteran's favor, the Board finds that arose as of August 7, 2010.

Accordingly, the Board finds that an effective date of August 7, 2010, but not earlier, is warranted for the assignment of TDIU.  The preponderance of the evidence is against the assignment of any earlier effective date.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal of the claim for service connection for posttraumatic stress disorder is dismissed.

The appeal of the claim for service connection for anxiety disorder is dismissed.

The appeal of the claim for service connection for right ear hearing loss is dismissed.

The appeal of the claim for an initial compensable rating for left ear hearing loss is dismissed.

The appeal of the claim for an effective date earlier than September 13, 1996, for service connection for heart disease is dismissed.

An initial rating in excess of 30 percent for coronary artery disease prior to June 12, 2003, and from May 24, 2005, to November 22, 2009, is denied.

An effective date of August 7, 2010, but not earlier, for the assignment of TDIU is granted.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


